        Case 2:20-cv-00140-BSM Document 11 Filed 02/03/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                              DELTA DIVISION

FRANCES VIRGINIA MOON                                                        PLAINTIFF

v.                          CASE NO. 2:20-CV-00140-BSM

MISSISSIPPI DOUBLE QUICK, INC., et al.                                    DEFENDANTS

                                         ORDER

       Frances Moon’s motion for voluntary dismissal [Doc. No. 10] is granted, and this case

is dismissed without prejudice. Fed. R. Civ. P. 41(a).

       IT IS SO ORDERED this 3rd day of February, 2021.


                                                  _________________________________
                                                   UNITED STATES DISTRICT JUDGE
